Name: Commission Regulation (EC) NoÃ 485/2007 of 30 April 2007 fixing the compensatory aid for bananas produced and marketed in the Community in 2006
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  accounting;  Europe;  America;  marketing
 Date Published: nan

 1.5.2007 EN Official Journal of the European Union L 114/3 COMMISSION REGULATION (EC) No 485/2007 of 30 April 2007 fixing the compensatory aid for bananas produced and marketed in the Community in 2006 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas (1), and in particular the first subparagraph of Article 12(6) thereof, Whereas: (1) Under Article 12(3) of Regulation (EEC) No 404/93, compensatory aid to Community producers for any loss of income is calculated on the basis of the difference between the flat-rate reference income and the average production income from bananas produced and marketed in the Community during the year in question. (2) As from 1 January 2007, Regulation (EEC) No 404/93 as amended by Regulation (EC) No 2013/2006 no longer provides for the compensatory aid scheme for bananas. However, pursuant to the second indent of Article 4(1) of Regulation (EC) No 2013/2006, Article 12 of Regulation (EEC) No 404/93 continues to apply in respect of the compensatory aid scheme for 2006. (3) Article 2(2) of Commission Regulation (EEC) No 1858/93 of 9 July 1993 laying down detailed rules for applying Council Regulation (EEC) No 404/93 as regards the aid scheme to compensate for loss of income from marketing in the banana sector (2) fixes the flat-rate reference income at EUR 64,03 per 100 kilograms net weight of green bananas ex-packing shed. (4) In 2006, the average production income, calculated on the basis of the average of the prices for bananas marketed outside the producer regions at the stage of delivery at first port of unloading (goods not unloaded), on the one hand, and the selling prices on local markets for bananas marketed in their producer region, on the other, less the flat-rate amounts laid down in Article 3(2) of Regulation (EEC) No 1858/93, was less than the flat-rate reference income fixed for 2006. The compensatory aid to be granted in respect of 2006 should be fixed accordingly. (5) Under the second subparagraph of Article 12(6) of Regulation (EEC) No 404/93, supplementary aid is granted in one or more producer regions where the average income from production is significantly lower than the average for the Community. (6) The annual average production income from the marketing of bananas produced in Martinique, Guadeloupe and Crete and Lakonia has proved to be significantly lower than the Community average during 2006. As a result, supplementary aid should be granted in the producer regions of Martinique, Guadeloupe and Crete and Lakonia. In view of the data for 2006, which point to difficult marketing conditions, supplementary aid covering 75 % of the difference between the average income in the Community and the average income recorded on selling products in those regions should be fixed. (7) Given that not all the necessary data were available, it has not hitherto been possible to determine the compensatory aid for 2006. Provision should be made for the balance of the aid for 2006 to be paid within two months of the entry into force of this Regulation. (8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 1. The compensatory aid provided for in Article 12 of Regulation (EEC) No 404/93 for fresh bananas falling within CN code ex 0803, excluding plantain bananas, produced and marketed in the Community in 2006 shall be EUR 18,56 per 100 kilograms. 2. The aid fixed in paragraph 1 shall be increased by EUR 13,95 per 100 kilograms for bananas produced in Martinique, by EUR 15,42 per 100 kilograms for bananas produced in Guadeloupe and by EUR 3,58 per 100 kilograms for bananas produced in Crete and Lakonia. Article 2 Notwithstanding Article 10 of Regulation (EEC) No 1858/93, the competent authorities of the Member States shall pay the balance of the compensatory aid to be granted in respect of 2006 within two months of the entry into force of this Regulation, after the verifications provided for in that Article 10. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 April 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 47, 25.2.1993, p. 1. Regulation as last amended by Regulation (EC) No 2013/2006 (OJ L 384, 29.12.2006, p. 13). (2) OJ L 170, 13.7.1993, p. 5. Regulation as last amended by Regulation (EC) No 1913/2006 (OJ L 365, 21.12.2006, p. 52).